Citation Nr: 1243030	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-41 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel  






INTRODUCTION

The Veteran served on active duty from February 1969 to November 1970, and had subsequent service in the United States Army Reserve. 

This matter comes before the Board on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which denied the benefit sought on appeal. 

The Board notes that a statement of the case (SOC) was issued to the Veteran on September 2, 2010 upholding the denial of the claim for bilateral hearing loss.  Following the issuance of the SOC, the Veteran submitted a VA Form 9 on September 20, 2010.  Although the Veteran marked the box which reads: "I have read the statement of the case and any supplemental statement of the case I received.  I am only appealing these issues:", he did not specifically identify any issues he wished to appeal.  The Veteran did however note that he disagreed with the RO's determination regarding his claim for arthritis and for the first time requested consideration for right shoulder pain.  At no time did the Veteran mention he was appealing the RO's determination as to his bilateral hearing loss.  No other VA Form 9 is of record.  The appeal for bilateral hearing loss was certified to the Board in May 2012, and both a VA Form 646 and an Informal Hearing Presentation were submitted by the Veteran's representative in support of the claim for hearing loss.  As such, the Board finds that it was the Veteran's intention to appeal his claim for bilateral hearing loss and that the filing of a substantive appeal was timely perfected.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (by treating a disability rating matter as if it were part of the Veteran's timely filed substantive appeal for more than five years, VA waived any objections it might have had to the timeliness of the appeal with respect to the matter).  Therefore, this issue is currently on appeal before the Board. 

The Board notes that the issues of entitlement to service connection for right knee disability and entitlement to service connection for a left knee disability are not currently before the Board.  In this regard, following a June 2010 rating decision which denied the claims, the Veteran filed a September 2010 notice of disagreement (NOD), and a SOC was issued in May 2011.  The Veteran did not submit a timely substantive appeal, and the June 2010 rating decision became final.  38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103.

The issue of entitlement to service connection for right shoulder pain has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for bilateral hearing loss as a result of noise exposure he sustained during his active duty service.  The Board notes that the Veteran also served in the U.S. Army Reserve; however, it is the Veteran's contention that his bilateral hearing loss arose from his active duty service.  The Veteran contends that he was exposed to noise from 8 inch Hollister guns, artillery, and small firearms.  Specifically, the Veteran contends that while in Germany an 8 inch Hollister gun was set off while he stood close by.  The Veteran asserts he has had hearing loss since this incident.  In a January 2010 rating decision, the RO granted entitlement to service connection for tinnitus and conceded noise exposure.  Therefore, VA concedes the Veteran was exposed to acoustic trauma while in service. 

A review of the Veteran's service treatment records show that at a February 1967 pre-induction examination, pure tone thresholds, in decibels, were as follows: 

	

HERTZ




500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
5 (15)
X
10 (15)
LEFT
0 (15)
0 (10)
0 (10)
X
35 (40)
(NOTE: Prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.) 

Speech recognition ability was not recorded.  Also, the Veteran's February 1967 Report of Medical History indicated the Veteran suffered from running ears.  It was noted that he had a history of otitis media. 

In February 1969, the Veteran underwent a second pre-induction examination.  The Veteran's pure tone thresholds, in decibels, were as follows: 

	

HERTZ




500
1000
2000
3000
4000
RIGHT
0
0
15
X
15
LEFT
0
0
0
X
25

Speech recognition ability was not recorded.  Also, the Veteran's February 1969 Report of Medical History indicated his ears were normal.

The Veteran's service treatment records are void of any complaints of hearing loss.  

In an August 1970 Report of Medical Examination for separation from service, the Veteran's pure tone thresholds, in decibels, were as follows: 

	

HERTZ




500
1000
2000
3000
4000
RIGHT
0
0
0
X
0
LEFT
0
0
0
X
0

Speech recognition ability was not recorded.  A Report of Medical History from August 1970 is not of record. 

In October 1974, the Veteran underwent an examination for the purposes of retention in the Army Reserve.  The Veteran's pure tone thresholds, in decibels, were as follows: 

	

HERTZ




500
1000
2000
3000
4000
RIGHT
0
0
35
30
15
LEFT
10
5
30
35
35

Speech recognition ability was not recorded.  Also, the Veteran's October 1974 Report of Medical History indicated his ears were normal. 

In December 2009, the Veteran underwent a VA Compensation and Pension examination.  The VA examiner had the opportunity to review the Veteran's file and interview the Veteran.  The Veteran reported that he served from 1969 to 1970 and was exposed to 8 inch Hollister guns, 155's and 105's.  The Veteran stated that he works as a mechanic and, while it is recommended he wear ear plugs, it is not required, and he only wears hearing protection "most" of the time.  The Veteran also reported that he occasionally hunts.  

Audiological testing revealed that the Veteran has bilateral hearing loss sufficient for VA standards.  38 C.F.R. § 3.385.  The examiner opined that it was "less than likely" that the Veteran's hearing loss was the result of his military service.  The basis provided for this opinion was that the Veteran had normal hearing upon enlistment and discharge from service. 

The Board has considered the December 2009 VA opinion and finds it to be inadequate for the purposes of adjudicating this claim.  Primarily, as documented by the 1967 pre-induction examination, the Veteran did exhibit left ear hearing loss at the 4000 Hertz threshold prior to entrance into service.  It does not appear that the examiner considered that the audiometric results were reported in standards set forth by the ASA.  A complete analysis includes converting the results from ASA standards to the currently used ISO-ANSI standards.  When this conversion is made, it is evident that the Veteran exhibited left ear hearing loss for VA purposes at the 4000 Hertz level in 1967.  While the examiner concluded that the Veteran's hearing loss was "less than likely" related to service based on the normal audiogram at entrance and separation, this conclusion did not discuss the Veteran's elevated hearing loss on entrance into service.  

Further, although the examiner stated that he had reviewed the Veteran's claims file, there is no discussion of the audiogram dated October 1974, which clearly documented a worsening of the Veteran's hearing only four years after service separation.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that a clarifying medical opinion is necessary to determine the nature and etiology of the Veteran's bilateral hearing loss.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).  As such, this issue must be remanded. 

Furthermore, the record contains a Report of Medical Examination and a Report of Medical History from the Veteran's time of service with the Army Reserve.  However, the record does not include any personnel records pertaining to Veteran's Reserve service.  The Board has an obligation to obtain such records.  Thus, the RO should attempt to obtain and associate with the claims file the Veteran's complete Reserve personnel and service treatment records.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the National Personnel Records Center and any other appropriate agency to request the complete service treatment and personnel records of the Veteran from his service with the U.S. Army Reserve beginning in February 1967 and continuing at least through October 1974.  The RO/AMC should search any other appropriate records repository to which pertinent serve records may have been sent.  As set forth in 38 U.S.C.A § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the RO/AMC should continue its efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of the attempts to locate the service records in question, as well as any further action to be taken.  All records and responses received should be associated with the claims file.

2. After the above development has been completed, the RO/AMC should refer the Veteran's claims folder to the December 2009 VA examiner or, if unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any hearing loss that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Veteran's in-service noise exposure has been conceded.  The examiner should review and take into consideration the audiogram received by VA in 2009; the Veteran's 1967 and 1969 pre-induction examinations; the Veteran's separation examination from 1970; the Veteran's audiogram from October 1974; and the Veteran's lay assertions as to the onset of his hearing loss. 

The examiner should then state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran experiences hearing loss, and that the claimed hearing loss is causally or etiologically related to his period of military service from February 1969 to November 1970, including noise exposure.  In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause. 

The examiner should also consider if the Veteran had any pre-existing hearing loss prior to his active duty, and, if so, whether the Veteran's active duty service aggravated the pre-service hearing loss.  The examiner should provide a specific opinion as to whether any pre-existing hearing loss permanently increased in severity as a result of his active duty service, and if so, whether such increase was beyond the natural progression of the disease.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2012), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3. After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4. When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


